GOODE, J.
(after stating the facts). — The regulations of primaries and conventions in cities of over three hundred thousand population are contained in an Act of the General Assembly, approved March 13,1901, entitled, “Primaries — Cities of 300,000 inhabitants and over” (Session- Acts 1901, p. 146) and in article 4, chapter 102, Revised Statutes 1899, in so far as the provisions of the article are not altered by said act. There are some changes not material to the case before ns in the Session Acts of 1903. The general provisions of the statutes with respect to the nomination of candidates, which are not inconsistent with those particular provisions reguláting cities of the size mentioned, also apply. Candidates for State offices must be nominated by political parties or on the petition of electors. R. S. 1899, ch. 102, art. 2.- The present relator contends that he was duly nominated by the senatorial convention of the Democratic party of his district. The mode of calling the nominating conventions of a political party in St. Louis, or any other city of the State of the requisite population, is prescribed in section 12 of the act approved March 13,1901. The statutes in respect to such conventions recognize the central committees of the different political parties and confer certain duties and powers on them. R. S. 1889, sec. 7088. The cited section of the Act of 1901, in so far as it is material, reads as follows:
“Whenever the general committee representing a political party in any city to which this act is applicable, or the committee representing a district in such city, shall officially call a primary election at which the electors belonging to such party in such city, or district, shall select; (1) delegates from the various wards in such city, or district, to any convention of such party to be held for the purpose of nominating a candidate, *57or candidates, for public office; (2) to nominate by direct primary vote a candidate, or candidates for public office; (3) to select, either by direct vote, or through delegates elected at such primary, the representative of the managing committee of such party from any district or ward in such city, the chairman of such committee shall certify and deliver to the election commissioner a statement of the conventions, committees, and offices for which delegates, members or candidates, as the case may be, are to be elected thereat, and the number of delegates to conventions apportioned among the various wards in such city or district, and members of the committees to be elected in each ward or district. The election commissioners shall forthwith prepare a notice of such official primary election, and shall publish such notice for at least three days prior to such primary election in at least one newspaper having a general circulation in the city in which such primary is held, of the political faith of the party calling such primary. Such notice shall specify the day of such primary election, the' hours during which it shall be held, the location of each polling place, the election precincts whose electors may vote at each polling place, the name of the party whose primary election will be held thereat, and the conventions, committees and offices for which delegates, members or candidates, as the case may be, will be voted thereat. Such notice shall also specify the number of delegates to which each ward in such city or district, is entitled, in case a delegate convention is called. ’ ’
• That law requires the general city committee of a political party, when candidates are to be nominated, to call a primary election at which the electors shall choose delegates to a nominating convention or nominate the candidates by a direct vote in the primaries. According to the relator’s petition, the Democratic nominations were to be made this year by a general city convention as to candidates for offices to be voted for *58in the city at large, and by district conventions as to candidates for the various district offices. In regard to the make-up of the district conventions the averments of the petition are as follows: “The delegates elected to said city convention shall also nominate in district conventions candidates for the following offices: Three (3) State senators; sixteen (16) State representatives. The delegates elected to said city convention from the various wards will name a member of the Democratic city central committee to represent their wards in said committee for the ensuing two years.” And again: “The delegates of the city convention will, after adjournment of said city convention, divide themselves into their respective senatorial and representative districts and nominate one senator for each of the Twenty-ninth, Thirty-first and Thirty-third senatorial districts,” etc. Those averments show that only duly elected and accredited delegates to the general city convention had the right to participate in the several district conventions to nominate State senators and representatives. The petition then states that pursuant to the call of the general committee, which is recited, ‘ ‘ there was held in the city and State aforesaid, on the third day of October, 1904, a Democratic primary at which were elected the delegates from the various wards to appear at a nominating convention; that on the fourth day of October, 1904, pursuant to said call, there was held in the city of St. Louis, a Democratic city convention which nominated certain city and State officers as candidates to be placed on the Democratic ballot to be voted on the eighth day of November, 1904; that subsequently, on the fifth day of October, there loas held a convention in the city and State aforesaid at Druid’s Hall in the Thirty-first senatorial district; that said-convention was called to order at 8:30 p. m. and there being no person present with written authority from the chairman of the committee from whom the call emanated, said convention was called to order by John *59E. McCarthy, the chairman of the Democratic city central committee, aforesaid. ’ ’ The petition then goes on to state that said Druid’s Hall convention organized and appointed committees on credentials and permanent organization; that the committee on credentials reported contests in the Third and Sixteenth wards and recommended the seating of the Miles delegation from the Third ward and the Naughton delegation from the Sixteenth ward; which report was adopted; that after-wards nominations for State senator were called for and relator Sieher was nominated.
Two defects are noticeable in the allegations of the petition for an alternative writ and in the alternative writ itself, which merely followed the allegations of the petition: First, while the petition alleges a call by the Democratic central committee of the city for primaries to elect delegates to a city convention to nominate candidates to be voted for in the city at large and also district conventions to nominate candidates for senators and representatives, there is no averment that the board of election commissioners of St. Louis published notices of the primary elections called for, in the manner required by section 12. For aught that appears in the petition the primary elections were held without notice from the election commissioners. Second, there is no averment that the delegates who met in the Thirty-first district to nominate a senator were duly elected delegates to the city convention. It is manifest that, according to the call of the general committee (which is relied on by the relator as the sole authority for holding any of the conventions mentioned in the petition) no delegates had authority to participate in the senatorial and representative conventions of the several districts except such as had been elected to the general city convention, and that the senatorial and representative conventions were to be composed of delegates of the respective districts, who had been elected to the general convention. It should have been averred, therefore,, in *60order to show authority in the senatorial convention of the Thirty-first district to nominate the relator, or anyone else, that that convention was made up of duly • chosen and accredited delegates from the district tó the city convention. Nothing of the kind is alleged; so there is nothing to show that said convention was composed of delegates chosen by Democratic voters to nominate a Democratic candidate for State senator; or, indeed, that it was composed of duly accredited delegates at all. For the persons who assembled in the senatorial convention to have power to nominate a candidate, they must have been the accredited delegates from the district to the city convention; and whether they were or not, was to be settled by the city convention itself, which the .law made the judge'of who were delegates to it chosen by the proper electors. This is provided for in the last clause of section 22, Act of 1901, aforesaid, which among other -things contains this provision: “Before entering upon their duties the temporary and permanent chairman of every convention and the chairman of any committee on contested seats therein, shall respectively take an oath to faithfully-perform the duties of their offices, which oath may be taken before any officer authorized by law to administer an oath, and shall form a part of, and be filed with, the records of the convention. Each convention shall decide all questions as to contested seats thereinThe next section (23) provides for a review of the action of the officers of a political convention with respect to the right of any person to participate in a primary election, convention, committee, etc., by mandamus, or certiorari, and for a summary review by the judges of designated courts. For aught that appears in the relator’s petition, the members of the convention which nominated him were never voted for as delegates to a regularly called Democratic convention of the city of St. Louis, or, if voted for, were never adjudged by the convention to be entitled'to seats in it. Authority in them to meet in a dis*61trict convention to nominate a candidate for State senator is not directly shown hy the petition, nor any facts stated from which it may be fairly inferred. It follows that the alternative writ should be quashed. It is so ordered.
All concur.